NUMBER 13-06-042-CR
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
                          
                                         IN RE
DARRYL LEE                                   

 
 
                                             
On
Petition for Writ of Mandamus
 
 
 
MEMORANDUM
OPINION
 
Before
Justices Hinojosa, Yañez, and Castillo
Per
Curiam Memorandum Opinion
 
Relator, Darryl Lee filed a petition for writ of
mandamus in the above cause on January 25, 2006.  Having examined and fully considered the
petition for writ of mandamus, the Court is of the opinion that (1) relator has
not shown himself entitled to the relief sought and, thus, (2) the petition
must be denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of
mandamus is DENIED.
PER
CURIAM
Memorandum Opinion
delivered and filed
this 30th day of January,
2006.